UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2516



PITTSBURGH LOGISTICS SYSTEMS, INCORPORATED,

                                              Plaintiff - Appellant,

           versus


WHEELING-NISSHIN, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-04-85-5)


Argued:   May 25, 2005                      Decided:   June 30, 2005


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Johnson Wayne Gabhart, THAXTON & JOHNSTONE, L.L.P.,
Charleston, West Virginia, for Appellant. Ellen Lindsay Maxwell-
Hoffman, Anthony Paul Tokarz, BOWLES, RICE, MCDAVID, GRAFF & LOVE,
P.L.L.C., Charleston, West Virginia, for Appellee.       ON BRIEF:
Charles M. Johnstone, II, THAXTON & JOHNSTONE, L.L.P., Charleston,
West Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             In 2002 Pittsburgh Logistics Systems, Inc. (Pittsburgh

Logistics)      submitted        a   proposal    to   Wheeling-Nisshin,       Inc.

(Wheeling-Nisshin)          to       manage     Wheeling-Nisshin’s      product

transportation logistics.            Wheeling-Nisshin rejected the proposal,

and     Pittsburgh       Logistics        claims      that    Wheeling-Nisshin

misappropriated trade secrets and proprietary information contained

in    the   proposal.     Pittsburgh-Logistics        sued   Wheeling-Nisshin,

contending among other things that Wheeling-Nisshin violated the

West Virginia Uniform Trade Secrets Act, W. Va. Code Ann. §§ 47-22-

1 to 10.     The district court granted summary judgment to Wheeling-

Nisshin,     holding    that     Pittsburgh     Logistic’s   proposal   did   not

contain any information that was a trade secret under the West

Virginia Act. Pittsburgh Logistics appeals. After considering the

briefs, the joint appendix, and the arguments of counsel, we find

no error.     Accordingly, we affirm on the reasoning of the district

court. See Pittsburgh Logistics Systems, Inc. v. Wheeling-Nisshin,

Inc., civ. action no. 5:04CV85 (N.D. W. Va. Nov. 4, 2004).

                                                                        AFFIRMED




                                          2